Citation Nr: 1009404	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for basal 
cell carcinoma of left ear, effective from September 23, 1999 
to May 7, 2003.

2. Entitlement to a rating in excess of 10 percent for all 
skin cancer, to include the left ear, the left forearm, the 
right side of the nose, the upper and lower back, and the 
lip, effective from May 8, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1951 to June 
1959.

By way of history, the Board notes that by May 2006 rating 
decision, the above Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for scar 
residuals of excision of basal cell carcinoma of the skin of 
the left ear, skin of the right side of the nose, and skin of 
the left forearm, and assigned non-compensable (0 percent) 
disability ratings for each, effective September 23, 1999.  
In the May 2006 rating decision, the RO also granted service 
connection for scar residuals of excision of basal cell 
carcinoma of the skin of the upper and lower back, and 
assigned a non-compensable (0 percent) disability rating, 
effective October 12, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Jackson, 
Mississippi RO which granted a 10 percent rating for basal 
cell carcinoma, skin of the left ear, effective September 23, 
1999 to May 7, 2003.  The RO indicated that effective May 8, 
2003 (the date of a National Research Council report which 
determined that radiation dose estimates provided by the 
Defense Threat Reduction Agency may have been 
underestimated), this 10 percent rating encompassed all of 
the Veteran's service-connected skin cancer sites - including 
those previously rated as basal cell carcinoma of the left 
ear, right side of the nose, the left forearm, and the upper 
and lower back; all skin cancers that are diagnosed, 
including the upper lip; and all sites that might be 
diagnosed in the future.  The Veteran has continued his 
appeal for an even higher rating for his service-connected 
skin cancer sites. 

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1. From September 23, 1999 to May 7, 2003, the Veteran's 
service-connected basal cell carcinoma of left ear was 
manifested by a well-healed horizontal scar.

2.  Effective from May 8, 2003, the Veteran's skin cancer, to 
include the left ear, the left forearm, the right side of the 
nose, the upper and lower back, and the lip, has been 
primarily manifested by scars that are superficial, well-
healed, non-disfiguring, the same color as surrounding 
tissue, and of normal texture, with no limits to functioning, 
and no palpable scar tissue, adhesions, redness or swelling.  
The only disfigurement shown has been the left ear, which was 
indicated to be notably smaller than the right ear due to 
removal of tissue and rewedging. 


CONCLUSIONSOF LAW

1. The criteria for a rating in excess of 10 percent for the 
residuals of basal cell carcinoma of the left ear, effective 
from September 23, 1999 to May 7, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.118, 
Diagnostic Codes 7800, 7818 (2009).

2.  The criteria for a rating in excess of 10 percent for all 
skin cancer, to include the left ear, the left forearm, the 
right side of the nose, the upper and lower back, and the 
lip, effective from May 8, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.118, 
Diagnostic Codes 7800, 7818 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC.  Moreover, where there is an uncured timing 
defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate 
in the processing of the claim can prevent any such defect 
from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim; namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2006, December 2006, 
and April 2007, that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that in letters dated in December 2006, January 
2009, and September 2009, the Veteran was advised of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's private treatment records in this 
matter.  VA examinations were conducted in 2001 and 2006 in 
order to assess the severity of the Veteran's skin cancer 
residuals.  In that regard, the Board finds that the 2001 and 
2006 VA examinations are adequate.  Both VA examinations 
included a review of the pertinent medical evidence, and the 
2006 VA examination included a review of the claims folder.  
Each examination included a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  
These two VA examination reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service records show that the Veteran participated in 
atmospheric testing Operation Hardtack in the Spring of 1958 
in the South Pacific area and was exposed to ionizing 
radiation therein.

Received from the Veteran in September 1999 was his formal 
claim for service connection for skin cancer of the arm and 
face.  

On VA examination in October 2001, the Veteran reported he 
was exposed to radiation in service, and that he had been 
treated for basal cell carcinoma of the left ear, right nose, 
and left forearm.  Physical examination showed a well-healed 
horizontal scar of the left ear, two linear scars on the left 
forearm with evidence of hyperpigmentation, a hypopigmented 
lesion on the right nose, and no evidence of any recurrence.  
Along the upper mid back there was a 3 mm nodule with central 
umbilications.  The diagnoses included history of basal cell 
carcinoma, which had been previously excised, and basal cell 
carcinoma, for which the Veteran was to be scheduled for 
excision in November. 

By June 2002 rating decision, the RO denied service 
connection for basal cell skin cancers as a result of 
ionizing radiation.  The Veteran filed a timely appeal with 
the Board.  In May 2003, the Board remanded the matter in 
order that the Veteran could be scheduled for a personal 
hearing.

In a December 2003, the RO notified the Veteran that the 
National Research Council (NRC) had conducted a review of the 
reconstructed radiation doses provided by the Defense Threat 
Reduction Agency (DTRA).  On May 8, 2003, the NRC issued a 
report which determined that radiation doses provided by DTRA 
may have underestimated the amount of radiation to which some 
veterans were exposed.  He was further advised the VA 
identified his claim as one that required a revised radiation 
dose estimate, and that the RO had requested that DTRA review 
the dose they previously provided to determine whether or not 
it should be increased.  

Received in June 2005 from DTRA was a revised radiation dose 
estimate for the Veteran.  

In a letter dated in March 2006, the Chief Public Health and 
Environmental Hazards Officer reviewed the Veteran's claims 
and opined that it was likely that his individual basal cell 
skin cancers of the left ear, nose, left forearm, and back 
areas can be attributed to his exposure to ionizing radiation 
in service.

By May 2006 rating decision, the RO granted service 
connection for scar residuals of excision of basal cell 
carcinoma of the skin of the left ear, skin of the right side 
of the nose, and skin of the left forearm, and assigned non-
compensable (0 percent) disability ratings for each, 
effective September 23, 1999.  The RO also granted service 
connection for scar residuals of excision of basal cell 
carcinoma of the skin of the upper and lower back, and 
assigned a non-compensable (0 percent) disability rating, 
effective October 21, 2001.  

Received from the Veteran in June 2006 was a formal claim for 
service connection for cancer of the lip.

On VA examination in October 2006, the Veteran denied any 
symptoms of the current scars, and he reported he had scars 
to the upper lip, nose, left ear, left forearm, and upper and 
lower back.  He reported he retired in 1998 as a service 
engineer, and indicated that his skin cancer did not 
interfere with his ability to do his job.  Physical 
examination revealed a very minimal scar, .5 cm. in diameter, 
on the right side of the nose.  Examination of the left ear 
revealed it was notably smaller than the right ear due to 
removal of the tissue and rewedging, and that there was a 
small linear scar on the left ear that was approximately 3 cm 
in length.  Examination of the left forearm showed two 
separate scars, each 2 cm in length and slightly lighter in 
color than the surrounding tissue.  Examination of the back 
showed only one scar lesion, light in color than the 
surrounding tissue, flush to the surface, 2 x 2 cm.  
Examination of each of the aforementioned scars showed that 
each was the same color as the surrounding tissue, with no 
tenderness to palpation, swelling or redness, or palpable 
scar tissue or adhesions.  Photos of the Veteran's scars were 
included with the VA examination.  The diagnoses included 
basal cell carcinomas with removal from the nose, left ear, 
left forearm, upper/lower back, with residual scarring

By March 2007 rating decision, the RO granted a 10 percent 
rating for basal cell carcinoma, skin of the left ear, 
effective September 23, 1999.  The RO indicated that 
effective May 8, 2003, this 10 percent rating encompassed all 
of the Veteran's service-connected skin cancer sites which 
were previously rated as basal cell carcinoma of the right 
side of the nose, the left forearm, and the upper and lower 
back, with each assigned a 0 percent (non-compensable) 
rating, and the left ear, which therein had been assigned a 
10 percent rating, effective September 23, 1999.  The RO also 
indicated that since the May 2006 rating decision, additional 
guidance for processing claims for service connection for 
skin cancer had been received, and that the RO was now 
granting service connection "for ALL skin cancers that are 
diagnosed, to include sites that may be diagnosed in the 
future".  The RO also noted that effective May 8, 2003, the 
day the authorized review was mandated, "this evaluation 
will include ALL skin cancers which were previously rated 
separately as basal cell carcinoma of the right side of the 
nose; left forearm; left ear; and upper and lower back.  
Thus, it appears that the RO included the basal cell 
carcinoma of the Veteran's lip in the grant of service 
connection and the assignment of a 10 percent rating, 
effective May 8, 2003.  

In September 2009, the Veteran testified that he had a 
deformity in his ear resulting from being operated on to 
remove basal cell carcinoma.  He claimed his left ear had a 
noticeable scar and was smaller than his right.

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The record reflects that from September 23, 1999 through May 
7, 2003, the Veteran was assigned a 10 percent disability 
rating for residuals of basal cell carcinoma of the left ear, 
pursuant to DCs 7818-7804.  He was also assigned 0 percent 
(non-compensable) disability ratings for residuals of basal 
cell carcinoma of the right side of the nose, the left 
forearm, and the upper and lower back, from September 23, 
1999 through May 7, 2003.  Effective from May 8, 2003, he was 
assigned a 10 percent disability rating for all skin cancers, 
pursuant to DCs 7818-7800.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2007)).  The revised rating criteria are not 
applicable to the period prior to their effective date, while 
VA must consider the applicability of the revised and former 
versions of the rating criteria for the period after the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  
More recent changes to the rating criteria for evaluation of 
scars are applicable only to claims received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).

Prior to August 30, 2002, DC 7818 provided that new malignant 
growths of the skin were rated based on scars, disfigurement, 
etc., on the extent of constitutional symptoms or physical 
impairment.  38 C.F.R. § 4.118, DC 7818 (effective prior to 
August 30, 2002).  Scars not involving the head, face, or 
neck, or involving burns were evaluated under DCs 7803-7805.  
DC 7803 allowed for a 10 percent rating for a superficial, 
poorly nourished scar, with repeated ulceration.  DC 7804 
provided for a 10 percent rating for a superficial scar, 
which was tender and painful on objective demonstration.  
Finally, under DC 7805, scars were to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002).

A 10 percent evaluation was also warranted for a moderately 
disfiguring scar of the head, face, or neck.  A 30 percent 
evaluation required that such a scar be severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, DC 7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like, the 10 percent rating may be 
increased to 30 percent.  The most repugnant, disfiguring 
condition, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, DC 7800, Note (2002).

The revised rating criteria provide a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804.  A deep scar is one that is associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2).  A superficial scar is one that is not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (2).  A 10 percent rating may be assigned for a 
scar that is unstable, that is painful on examination, or 
that limits the function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805.

Under the revised criteria, malignant or benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7818 and 7819.

For scars that are located on the head, face, or neck, under 
the revised criteria, DC 7800 provides that a skin disorder 
with one characteristic of disfigurement of the head, face, 
or neck is rated 10 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, is rated 30 percent 
disabling.  38 C.F.R. § 4.118, DC 7800.  Further, DC 7800 
provides that the 8 characteristics for purposes of rating 
under 38 C.F.R. § 4.118, are as follows:

(1) Scar is 5 or more inches (13 or more cm.) in length; (2) 
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) Surface contour of scar is elevated or 
depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); (8) Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See Note (1), DC 
7800.  Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.  See Note (3), DC 7800.

Although the Veteran contends that his residuals of basal 
cell carcinoma of the left ear are more severe than reflected 
by the currently assigned rating, the objective evidence 
simply does not support a higher disability rating at any 
time.  In that regard, the Veteran contends he has a 
deformity of his left ear resulting from being operated on to 
remove basal cell carcinoma, and that his left ear has a 
noticeable scar and is smaller than his right.  

Rating in Excess of 10 Percent for Residuals of Basal Cell 
Carcinoma, Left Ear, 
for the period from September 23, 1999 to May 7, 2003

Review of the record for this period, including private 
treatment records and the October 2001 VA examination report, 
showed that the Veteran had been treated for basal cell 
carcinomas of the left ear, right nose, left forearm, and 
back.  In October 2001, VA physical examination showed a 
well-healed horizontal scar of the left ear; two linear scars 
of the left forearm, with evidence of hypopigmentation; and a 
hypopigmented lesion of the right nose.  Later in October 
2001, the Veteran underwent excision of basal cell carcinoma 
of the upper and lower back.  A review of the record shows no 
evidence that the scar of the left ear was superficial, 
poorly nourished with repeated ulceration, painful or tender, 
or limiting any function, nor was the scar more than 
moderately disfiguring.  Based upon consideration of all 
evidence of record for this period, the Board finds the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the Veteran's service-connected 
residuals of basal cell carcinoma of the left ear, under 
either the former or revised criteria for rating skin 
disabilities.  .

Rating in Excess of 10 Percent for Skin Cancer, Effective 
from May 7, 2003

The objective evidence for this period of time reflects that 
the Veteran's residuals of skin cancer, including scars of 
the left ear, left forearm, upper and lower back, right side 
of the nose, and lip, have been manifested primarily by scars 
that are superficial, well-healed, non-disfiguring, and of 
normal texture, with no limits to functioning, and no 
palpable scar tissue, adhesions, redness or swelling.  The 
scars of the lip, ear, and right side of the nose are the 
same color as the surrounding tissue, while the scars of the 
left forearm and back are lighter in color than the 
surrounding tissue.  The only disfigurement shown has been 
the left ear, which was noted to be notably smaller than the 
right ear due to removal of tissue and rewedging; however the 
scar was found to be small and linear and the same color as 
the surrounding tissue, with no palpable scar tissue, 
adhesions, redness or swelling.  While there has been one 
characteristic of disfigurement of the head - asymmetry of 
the ears - there has been no visible or palpable tissue loss 
or more than one character of disfigurement, such that a 
rating in excess of 10 percent would be warranted.  38 C.F.R. 
§ 4.118, DC 7800.  Thus, the preponderance of the evidence is 
against a finding that the criteria for a rating in excess of 
10 percent for the Veteran's skin cancer have been met under 
either the former or revised criteria.

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  The Board initially notes that the 
Veteran's skin cancer scar residuals have been adequately 
compensated under the applicable rating criteria, as 
explained above,  Moreover, in the present case, the Veteran 
reported he retired from his job in 1998 and that his skin 
cancer did not interfere with his ability to do his job.  
Thus, no interference with employment has been alleged or 
shown.  Additionally, there is no indication the Veteran has 
been frequently hospitalized due to his skin cancer.  
Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted.


ORDER

A rating in excess of 10 percent for basal cell carcinoma of 
left ear, effective from September 23, 1999 to May 7, 2003, 
is denied.

A rating in excess of 10 percent for all skin cancer, 
effective from May 8, 2003, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


